           Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 1 of 27 PageID: 47
. ,,
         RECEIVED                                                            FILED
       2017R6}6~,(b{vF2.QM}/JLH
                            VV         UNITED STATES DISTRICTCOUR            DEC O5 2019
       AT 8:30-=-=-~,,_,,..,...,_.___ M    DISTRICT OF NEW JERSEY i   w_~T 8:30 ..f _..
                                                                                      c;i!J   -f M
       WILLIAM T. WALSH, CLERK                                    .
                                                                             WILLIAM T. WALSH
                                                                                  CLERK

       UNITED STATES OF AMERICA                      Hon.

                     V.

                                                     Criminal Number:      /'f- '177 Cc.cc~
           ADIAH SINCLAIR WEEKS,                     18 u.s.c. § 371
       JOSEPH FRANK ABEL, and                        18 u.s.c. § 1349
       SILVIU CATALIN BALACI



                                           INDICTMENT

              The Grand Jury in and for the District of New J ersey, sitting a t Newark,

       charges:

                                         COUNT ONE
                      (Conspiracy to Commit Wire Fraud - 18 U.S.C. § 1349)

               1.     At times relevant to this Indictment:

                                      Individuals and Entities

                      a.      BitClub Network ("BCN") was a worldwide fra udulent scheme

       that solicited money from investors in exchange for shares of pooled

       investments in cryptocurrency mining and that rewarded existing investors for

       recruiting n ew investors.

                      b.      Defendant MATTHEW BRENT GOETTSCHE created and

        operated BCN.

                      C.      Defend ant                         creat ed, operated, a nd

        promote d BCN.
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 2 of 27 PageID: 48




            d.    Defendant JOBADIAH SINCLAIR WEEKS promoted BCN.

            e.    Defendant SILVIU CATALINBAIACI created and operated

BCN. BAIACI also served as programmer for BCN.

                            Relevant Terminology

            f.    "Cryptocurrency" was a digital representation of value that

could be traded and functioned as a medium of exchange; a unit of account;

and a store of value. Its value was decided by consensus within the community

of users of the cryptocurrency.

            g.     "Bitcoin" was a type of cryptocurrency. Bitcoin were

generated and controlled through computer software operating via a

decentralized, peer-to-peer network. Bitcoin could be used for purchases or

exchanged for other currency on currency exchanges.

            h.     "Mining" was the way new bitcoin were produced and the

way bitcoin transactions were verified. Individuals or entities ran special

computer software to solve complex algorithms that validated groups of

transactions in a particular cryptocurrency. Under the bitcoin protocol, which

fostered a competition to verify transactions for inclusion on the public bitcoin

ledger, known as the "blockchain," the first miner to solve the algorithm was

rewarded with a preset amount of newly-issued bitcoin.

             i.    "Hash rate" was the measure of the speed at which a mining

machine operated by way of computer processing power that was applied by


                                         2
   Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 3 of 27 PageID: 49




miners to solve the algorithms and harvest new currency. Hash rate was

expressed generally as the number of calculations mining computers could

perform per second. In general, the greater the hash rate, the greater the

miner's chance to solve the algorithm and be rewarded the newly-issued

bitcoin.

            j.      "Mining pools" were combinations of cryptocurrency miners

who consolidated their computing power to achieve greater hash rate.

               k.   A "virtual private network" ("VPN") allowed an internet user

to secure his or her internet connection and anonymize internet use by

obscuring and concealing the user's true personal identity and location

information.

                                 The Conspiracy

       2.      From at least in or around April 2014 through in or about

December 2019, in Passaic County, in the District of New Jersey, and

elsewhere, defendants

                                                         E,

                        JOBADIAH SINCLAIR WEEKS, and
                           SILVIU CATALIN BALACI,

knowingly and intentionally conspired and agreed with each other and others

to devise a scheme and artifice to defraud, and to obtain money and property

from victims by means of false and fraudulent pretenses, representations, and

promises, and, for the purpose of executing such scheme and artifice to

                                         3
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 4 of 27 PageID: 50




defraud, to transmit and cause to be transmitted by means of wire

communications in interstate and foreign commerce certain writings, signs,

signals, pictures, and sounds, contrary to Title 18, United States Code, Section

1343.



                                                                                   I
                           The Goal of the Conspiracy

        3.   It was the goal of the conspiracy for the GOETTSCHE,

WEEKS, BALACI, and others (the "Fraud Co-Conspirators") to enrich

themselves by soliciting and causing others to solicit investments in BCN

through materially false and fraudulent pretenses, representations, promises,

and omissions.

                     Manner and Means of the Conspiracy

        4.   It was part of the conspiracy that:

             a.    GOETTSCHE,~EKS, and others promoted and

caused to be promoted investments in BCN shares as a pooled investment of

bitcoin mining proceeds.

             b.    GOETTSCHE, BALACI, and others discussed and understood

that BCN's purported cryptocurrency mining would not be profitable, but

would serve to induce investors to purchase BCN memberships and shares in

BCN's purported mining pools.

             c.    The Fraud Co-Conspirators made and caused others to make

materially false and fraudulent pretenses, representations, and promises to,


                                         4
   Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 5 of 27 PageID: 51




and to conceal material facts from, investors regarding aspects of BCN's

investment products, including the information that was displayed to BCN's ·

investors as :rroof of "bitcoin mining earnings" that purportedly were generated

through BCN's bitcoin mining pool.

            d.    GOETTSCHE, BALA.CI, and-manipulated the

numbers that were displayed to BCN investors as "mining earnings" to promote

the sale of bitcoin mining shares in BCN and to convince BCN members to

invest additional funds in other BCN cryptocurrency-related products.

            e.    Based on the materially false and fraudulent pretenses,

representations, promises, and omissions that the Fraud Co-Conspirators

made and caused to be made to investors, the Fraud Co-Conspirators, both

individually and through BCN, received funds from investors, including

through cash, check, wire transmissions, and cryptocurrency transfers.

            f.    The Fraud Co-Conspirators, through BCN, obtained at least

$722 million from investors.

            g.    The Fraud Co-Conspirators and others discussed the

fraudulent scheme over email and Internet chat, posted videos encouraging

investment in BCN, and used the BCN website to promote the fraudulent

scheme, including, for example, the following:




                                        5
   Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 6 of 27 PageID: 52




              i.    In or around June 2014, GOETTSCHE and BALA.CI

exchanged emails to discuss the formation of BCN. During this exchange,

BALACI emailed GOETTSCHE: "The margins from the MLM [multi-level

marketing] will also be insane cause I have seen your skill at constructing

attractive matrixes that have almost O chance of paying more than 50% of max

for 99% of the people :D."

              ii.   In or around July 2014, as part of an online chat exchange,

BALACI told GOETTSCHE that BCN's target audience would be "the typical

dumb MLM investor."

             iii.   In or around October 2014, via Internet chat, GOETTSCHE

and BALACI discussed posting fake mining statistics at the inception of BCN to

promote the sale of shares in BCN:

 GOETTSCHE          but we may need to fake it for the first 30 days while we get
                    _going
 BALACI             sure
 BALACI             we can do that
 GOETTSCHE          it needs to look real thoug;h @
 GOETTSCHE          so need a bit of your ma.e:ic touch on it
 BALACI             look real how? We fake real revenue numbers and show
                    them in account daily
  GOETTSCHE         and we dont want to fake it too good so that when we need
                    to back it down it drops off
  GOETTSCHE         terminol~v
  GOETTSCHE         exolanation of what is happenin.12:
  GOETTSCHE         inconsistent numbers daily so its not perfect
  GOETTSCHE         all kinds of stuff
  BALA.CI           inconsistent numbers IS real
  GOETTSCHE         people think we are not legit or are weary so we need to be
                    careful rolling; this out

                                          6
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 7 of 27 PageID: 53




 BALACI             if we pay consistent numbers it will be fake
 GOETTSCHE          i know ... thats what I am saying, make the numbers
                    inconsistent
 BALACI             yeah
 BALACI             will make it real

            iv.     In or around October 2014, GOETTSCHE and BALACI

discussed how to calculate fake mining earnings for investors. BALACI stated,

"I guess most people do not know only 40% is used for mining and the rest for

commissions," to which GOETTSCHE replied, "the leaders know ... its the

sheep that dont."

             v.     In or around January 2015, GOETTSCHE and BALACI

discussed the need to show investors proof of mining power to promote

investment in BCN. GOETTSCHE offered BALACI $50,000 to devise a way for

BCN to show purported "proof' of a BCN pool without BCN actually having

mining power:

 GOETTSCHE          .(!ot a challen,l!e for you
 GOETTSCHE          $50kbonus
 GOETTSCHE          to 12:et us "proof' of our own pool
 GOETTSCHE          by end of month


 BALACI             "proof' ? as in without you havin,£! minin,£! power?
 BALACI             and with you ridin,g me hard avbout everythin,g else @)
 GOETTSCHE          havin.£! our own node
 GOETTSCHE          yep
 GOETTSCHE          its a bi,g one
 GOETTSCHE          Ill put to,gether full details
 GOETTSCHE          to make it achievable
 BALACI             ok
 GOETTSCHE          but that will instantly net us lOx that

                                           7
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 8 of 27 PageID: 54




 BAIACI            so you want our own pool
 GOE'ITSCHE        yes
 GOETISCHE         dude
 BAIACI            and then we g;et miners to mine there?
 GOE'ITSCHE        most of these idiots
 BAIACI            ok
 GOE'ITSCHE        have no idea
 BAIACI            by the end of the month ...
 GOE'ITSCHE        they iust want to make sure we can verify SOMETHING
 BAIACI            50k bonus
 BAIACI            deal
 GOE'ITSCHE        that is the # 1 question
 GOE'ITSCHE        are you really minin,g?
 BAIACI            well, having a pool is 1 thing .... showing mining power is a
                   totally different animal
 BAIACI            I can ,e:et you the pool!
 BAIACI            we can then offer 5% minin_g bonus to miners
 BAIACI            that will g;et us power
 GOE'ITSCHE        with a pool, we can ,e:et miners to i oin
 BAIACI            then we can divert some of that

             vi.   In or around January 2015, GOETTSCHE told BAIACI, "we

are building this whole model on the backs of idiots" and to "prove the

mining ... just means convincing the morons Q."

            vii.    In or around January 2015, GOETTSCHE and BAIACI

discussed developing fake "proof' and "statistics" to display to potential BCN

investors to promote investment in BCN:


 GOE'ITSCHE        how can we g;et some shiny shit for members?
 GOE'ITSCHE        oh also
 GOE'ITSCHE        need to bump up the payout
 GOE'ITSCHE        its really low
 BAIACI            what shiny shit you want exactly?
 BAIACI            ok


                                          8
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 9 of 27 PageID: 55




I GOETI'SCHE I the stats you just showed me

 BALA.CI           ?? fake a pool

 BALA.CI           or?
 GOETI'SCHE        yea
 GOETI'SCHE        real stats on fake numbers
 GOETISCHE         we will slowly introduce real numbers
 BALA.CI           uhmmm ok, but to make it believable will not be easy
 BALA.CI           cause we need to code variance in
 BALA.CI           will by to .(!;et somethin.(1; up
 GOETI'SCHE        Im tellin,i:1; you man
 GOETI'SCHE        some stats like this
 GOETISCHE         a picture with our banners
 GOETISCHE         and some proof in the blockchain
 GOETISCHE         and look the fuck out!!
 GOETISCHE         its over

           viii.   In or around February 2015, GOETTSCHE directed BALA.CI

to manipulate and falsely increase the "mining earnings" figures displayed to

investors on their BCN online accounts:

I GOETISCHE I bump up the daily mining earnings starting today by 60%


 BALA.CI           60%7
 BALA.CI           wow
 BALA.CI           that is not sustainable, that is ponzi teritori and fast cash-
                   out ponzi
 BALA.Cl'          but sure
 GOETISCHE         yea they have not been bumped in a lon.(1; time
 BALA.CI           ok
 GOETISCHE         we can push them back down, but we need a boost
 BALA.CI           you do realize you need to pay for like 1000 days
                   technically?
 BALA.CI           kk
 GOETISCHE         we will dilute over time
 GOETISCHE         members will think its due to stron.(1; .(!;rowth

                                         9
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 10 of 27 PageID: 56




 GOETTSCHE         but right now the. payout does not even break people even
                   after 1,000 days
 GOETTSCHE         we need to look like we will break them even in 9-12 month.s
 GOETTSCHE         and then start to curtail it from there
 GOETTSCHE         just bump it by 60%, im putting together an update about
                   newly installed equip and that we will be showing mining
                   proof in the next week

            ix.    In or around August 2015, BAIACI told GOETTSCHE, "I

noticed you drastically decreased mining payments and people started

complaining[.]" GOETTSCHE agreed, "yea."

             x.    From at least as early as in or around August 2015 through

in or around November 2019, BCN falsely claimed on its website that "Our pool

was established in October 2014 as a solo mining pool that was exclusive to

BitClub Network members," when, in fact, BCN lacked a mining pool exclusive

to its members in October 2014.

            xi.     In or around December 2015, WEEKS m e s s a g e d -

and another individual about BCN and stated:

            We really should have sep stats and oct stats and nov
            stats. The sophisticated investors with a lot of cash are
            h esitant with putting in big cash because they want to
            see the mining contract, the receipt or title to the
            mining equipments, proof that they own something in
            return, how much the mine made and what the mine
            paid out to each share holder so they can calculate
            what a share is worth etc. Bitclub pool doesn't tell us
            how many share holders we h ave etc. Its not
            transparent enough for the big big money guys.

            xii.    In or around June 201 7, WEEKS emailed GOETTSCHE and

- a business opportunity involving BCN, and observed: "We (Bitclub)

                                        10
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 11 of 27 PageID: 57




can't just 'sell' people mining hardware (shares) in Bitclub and then not use the

money to buy equipment. Its not right. Bitclub makes 20% regardless of the

price."

               xiii.   In or around September 2017, GOETI'SCHE and

exchanged emails regarding a new scheme to encourage current BCN investors

to reinvest their shares into another BCN investment product. GOETI'SCHE

suggested that BCN manipulate mining earnings:

                We close the current pool to new shares, we call it the
                Early Adopters Pool or Legacy Pool or some shit like
                this. We continue to pay out for the total of the life of
                the pool but no more partial shares or new shares
                allowed in. This means the day we close it we have
                1,000 days that we calculate out and put on autopilot.



                Here is my current plan ... (in my head)

                1. Limit sales by the hour to do $50 mil per month

                2. Drop mining earnings significantly starting now



                8. We retire RAF!!! (rich as fuck)

-responded to this plan: "I like it. Call me when you can."

          All in violation of Title 18, United States Code, Section 1349.




                                            11
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 12 of 27 PageID: 58




                                  COUNT TWO
    (Conspiracy to Offer and Sell Unregistered Securities - 18 U.S.C. § 371)

      1.    Paragraphs 1 and 4 of Count One of this Indictment are re-alleged

and incorporated herein.

      2.    At times relevant to Count 1\vo of this Indictment:

            a.    Defendant JOSEPH FRANK ABEL promoted BCN.



            b.    BCN held itself out as a profit-seeking business venture.

Investors paid a $99 membership fee to be a part of BCN and then were

provided the option to pay additional money for shares in what BCN purported

were three mining pools. According to BCN's website, investors could "earn

passive income" through investment in the pools. Specifically, BCN

represented:

                  You can purchase a share in 3 different mining
                  pools and all Bitcoin mined from each pool will
                  be paid and shared with all members eligible for
                  the pool. You pay either $500, $1,000, or $2,000
                  worth of Bitcoin for a share of the mining pool.

                  With your purchase you will receive Bitcoin for
                  600 days! A percentage of all Bitcoin mined and
                  paid to you will be used to pay for mining costs
                  and to purchase new mining equipment.

                  *No Sponsoring Required to Earn Mining Pool
                  Payouts




                                       12
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 13 of 27 PageID: 59




            c.    BCN further described the different investment options:

                  Mining Pool # 1 -- -- Each share cost $500 USD
                  that will be used to purchase new Bitcoin
                  mining servers. All Bitcoin earned will be split
                  among all members of this pool and paid out
                  daily. Each share earns 50% profit with the
                  other 50% being used to fund the mining
                  operation and to purchase additional mining
                  shares.

                  Mining Pool #2 -- Each share cost $1,000 USD
                  and just like Pool # 1 the total Bitcoin earned will
                  be split among all members in the pool and paid
                  out. Each share earns 60% profit with the other
                  40% being used to fund the mining operation
                  and to purchase additional mining shares.

                  Mining Pool #3 -- Each share cost $2,000 USD
                  and the total Bitcoin earned will be split among
                  all members in the pool and paid out. Each
                  share earns 70% profit with the other 30% being
                  used to fund the mining operation and to
                  purchase additional mining shares.

            d.    BCN represented to investors that BCN would pool investor

money together to sustain, among other things, bitcoin mining pools, including

by purchasing mining equipment and computer power and by engaging in

cryptocurrency mining. On its website, BCN further stated that BCN "use[s]

our leverage and massive purchasing power to strategically buy mining

hardware at the lowest prices and share in all the profits produced."

            e.    BCN represented to investors that investors' mining returns

would be calculated based on the mining success of the collective operations

for each of the pools. BCN represented that purchases of shares in the mining

                                        13
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 14 of 27 PageID: 60




pools would determine a BCN member's allocation of mining pool profits, with

more shares leading to a greater allocation of the mining pool profits. BCN's

website displayed the following illustration of how BCN investors would earn

profit from their investments in shares of the purported bitcoin mining pools:

                  Example: Using Mine # 1, if the total Bitcoin
                  mined for the day = 1 BTC and there are 100
                  shares outstanding then each share would earn
                  .01 BTC. From this total 50% of it would be paid
                  directly to member as profit (. 005 BTC) and the
                  other 50% (.005 BTC) would be used to fund the
                  mining operation costs and to purchase
                  additional shares.

                  So if the value of 1 Bitcoin = $500 USD and you
                  have 1 share then you would earn $5 USD (.01
                  BTC) of which $2.50 is paid to you and $2.50 is
                  used to purchase an additional share on your
                  behalf. In this case you would purchase an
                  additional .005 shares with your $2.50 and you
                  would have a total of 1. 005 shares going into the
                  next day that you are now earning on.

            f.     BCN represented that its "team" would control, manage, and

operate the bitcoin mining, while investors would share in the pro-rata

distribution of profits derived from the bitcoin mining pools. On its website,

BCN claimed that it was not owned by any one person, but instead was

                   a team of experts, entrepreneurs, professionals,
                   network markers, and programming geeks who
                   have all come together to launch a very simple
                   business around a very complex industry.
                   Anyone canjoin BitClub and begin earning a
                   passive income by taking advantage of our
                   expertise in Bitcoin mining and other Bitcoin
                   related services.

                                        14
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 15 of 27 PageID: 61




            g.     Shares in BCN were "securities" as that term is defined by

Title 15, United States Code, Section 77b(a)(l).

            h.     BCN did not file a registration statement to register shares of

BCN with the U.S. Securities and Exchange Commission (the "SEC").

            i.     BCN promoted and sold shares of its mining pools both in

the United States, including in New Jersey, and abroad.

            j.     In or around August 201 7, BCN admitted in an investor

update that "Bitcoin might be a security regulated by the SEC, [and] Bitcoin

mining could potentially be a security[,)" yet did not register with the SEC.

                                 The Conspiracy

      3.     From in or about 2014 through in or about December 2019, in

Passaic County, in the District of New Jersey, and elsewhere, defendants

                        MATTHEW BRENT GOETTSCHE,

                           JOSEPH FRANK ABEL,
                       JOBADIAH SINCLAIR WEEKS, and
                          SILVIU CATALIN BALACI,

knowingly and intentionally conspired and agreed with each other and others

to directly and indirectly willfully offer and sell unregistered securities, contrary

to Title 15, United States Code, Sections 77e and 77x.

                             Goal of the Conspiracy

       4.    The goal of the conspiracy was for GOETI'SCHE,allllliABEL,

WEEKS, BALA.CI, and others (the "Promotion Co-Conspirators") to, directly and


                                         15
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 16 of 27 PageID: 62




indirectly, willfully offer and sell securities in BCN without filing a registration

statement with the U.S. Securities and Exchange Commission, and use the

means and instruments of transportation and communication in interstate

commerce and the mails in connection with the offer and sale, for the purpose

of enriching themselves and others.

                     Manner and Means of the Conspiracy

      5.     It was part of the conspiracy that:

             a.     GOETTSCHE, ~ E K S , ABEL, and others directly

and indirectly took money from investors in exchange for membership in BCN

and a s investment for shares of mining pools that BCN purported to own and

operate.

             b.     GOETTSCHE,                 BALACI, and others created and

displayed, and ca used to be created and displayed, content on BCN's w ebsites

to promote the sale of shares in BCN's purported mining pools.

             c.    ~ E L, WEEKS, and others promoted the sale of

shares in BCN t hrough discussions with potential investors via the Internet

and by creating and posting videos on the Internet.

             d.    ~ E L , WEEKS, and others promoted the sale of

BCN shares by giving s peeches and making pres entations in the United States,

including in New Jersey, and around the world.

             e.     GOETTSCHE,                 WEEKS, ABEL, and others induced


                                          16
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 17 of 27 PageID: 63




investors to pay for membership in BCN and to pay for shares in the purported

profits of cryptocurrency mined from pools which BCN purported to manage on

behalf of its members.

            f.    GOEITSCHE,                 WEEKS, ABEL, and others

represented to investors that buying shares of BCN's mining pools would allow

investors to profit from mining cryptocurrency without the expense and

expertise that would be required to purchase and maintain their own

cryptocurrency mining equipment.

            g.    ABEL, WEEKS, and others encouraged U.S. investors to

utilize a VPN to obscure their true, U.S.-based IP addresses so that BCN and

the Defendants could avoid detection and regulation by U.S. law enforcement.

                                   Overt Acts

      6.    In furtherance ,of the conspiracy and to effect the object of the

conspiracy, the Promotion Co-Conspirators committed and caused to be

committed the following overt acts, among others, in the District of New Jersey

and elsewhere.

            a.    In or around September 2014,               xchanged emails

with an individual about BCN, including whether BCN was required to register

its shares with the SEC.

            b.    In or around January 2015, BALACI informed GOETfSCHE

that the artificially _high mining payouts that BCN was purportedly making to


                                        17
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 18 of 27 PageID: 64




its early investors, which was done to promote further investment in BCN, were

not sustainable:

            [W]e started paying a shitload of money, totally
            unsustainable amount! That was because you wanted
            to attract people initially. We are still paying
            unsustainable amounts each single day, they are still
            high! Amounts have constantly dropped every day with
            minor jumps up. But as it stands now, we still pay a
            lot more than what should be paid if we were to do it
            in a sustainable manner. Keep in mind that only 40%
            is generating mining commissions (well, 40% is
            allocated to mining the rest being commissions for
            binary and levelup).

            So, as a conclusion, based on the mining allocation%
            and time frame of the share validity I think the
            payments are still unsustainable and too high.

In response, GOE1TSCHE instructed:

            [O]k well, lets just continue to back it down
            gradually ... We need a big catalyst because we want
            people to be buying right now in droves while the price
            is low so once this email thing is ready we will come
            up with a good campaign. The key is to grow very fast
            over the next 90 days and then hope the price shoots
            up while keeping the mining relatively the same.

            c.     In or around February 2015, BALACI and GOE1TSCHE

discussed the need to provide its investors and potential investors purported

"proof' that BCN was mining bitcoin to promote further investment in BCN:

  GOE1TSCHE        all we need is proof man
  GOE1TSCHE        dont need a rock solid plan
  GOE1TSCHE        iust proof!
  BALACI           ok
  BALACI           will write a doooc today


                                       18
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 19 of 27 PageID: 65




 BALACI          on how members can check proof RIGHT now!
 BALACI          based on the address you sent me
 BALACI          will write a step-by-step
 BALACI          with screenshots
 GOETTSCHE       think of it like this ... for every 1 Ok we spend in proving our
                 minin~ we make 20k back
 GOETTSCHE       cool
 BALACI          G)
 BALACI          I do have one request also
 BALACI          past middle of Feb and nothing was paid from that 50k
                 bonus ... I promised some of it downline also to motivate
                 people to meet the deadline! Please send like 28. 5k (half of
                 the nbonus + 3.5k from the last payment).              ·
 GOETTSCHE       wasnt that bonus for a workin_g pool?
 BALACI          you are shittin~ me, ri~ht?
 BALACI          the pool was done like on 20th Jan
 BALACI          you inspected it also, it was live
 BALACI          workin,g
 BALACI          minin_g power was missin,g which still is
 GOETTSCHE       I ~uess our definition of "workin~" differs
 BALACI          not my fault for that
 BALACI          what?
 GOETTSCHE       can I ,get someone to use it?
 BALACI          dude, I do software I do not make mining power appear out
                 of thin air

           d.    In or around October 2015, ABEL sent                   article

titled "Onecoin Abandons US Operations," which stated, among other things:

           So what's the real reason OneCoin are abandoning the
           US?

           Well, the mention of the SEC is a pretty solid giveaway.

           OneCoin offer unregistered securities globally, with
           newly invested funds used to pay off existing investors.

            e.    In or around November 2015, WEEKS prepared a video that

was uploaded to the Internet, in which WEEKS promoted the sale of shares in

                                       19
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 20 of 27 PageID: 66




BCN, explaining that "right now we're finding about ten thousand dollai:-s a day

in bitcoin," and that "whatever the mine finds each day is evenly disbursed in a

daily dividend to our shareholders."

            f.     In or around March 2016, ABEL prepared a webinarvideo

about BCN, which was posted onto the Internet. This webinar promoted

investment in BCN and represented, among other things:

            [W]e've looked at all the people who joined about five
            hundred days ago and most ofus are making almost
            two and a half times more than we did when [we]
            started .... When we mine, you get paid. All the time
            we make money, you get paid and all of our system is
            third party validated. It is, literally, like being in the
            public market.

            g.     In or around April 2016, GOE1TSCHE and

discussed the fact that U.S.-based individuals had invested in BCN.

            h.     In or around May 2016, ABEL told WEEKS that ABEL was

traveling to California to promote investment in BCN.

            i.     In or around November 2016,                 osted a video

promoting investment in BCN.--epresented, among other things:

            [A]nd, the beautiful thing about this is that, if no more
            new people join BitClub Network, it's okay because .
            we've already bought the equipment, we're already
            mining bitcoin. Ifwe don't get any more that join, we're
            still gonna be mining bitcoin, everybody is gonna keep
            getting paid over, and over, and over, and over, and
            over again. It is not going to stop .

             . . . . [E]verything is bitcoin that we're doing here, it's
             transparent. We can't hide this. You guys have access

                                         20
Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 21 of 27 PageID: 67




         to this. You can see that what we're saying is true, we
         can't fake this. So, I hope that makes sense to
         everybody. That we have the most transparent
         company in the history of the world that I've ever seen.
         Maybe something will be more transparent but this is
         pretty close to the top of transparent. . . .



         So if you invest in a gold mining operation, you're not
         gonna go start digging holes, the gold miners dig up
         the gold, they just give you your gold every single day.
         This is the same kind of thing. So, if you put that same
         3,599 in to mining with us, I think three years from
         now, you could end up with between anywhere from
         15, and I'm gonna be very conservative here, 15 to 25
         bitcoin. I think it could be a lot higher than this but
         I'm just gonna call it 15 to 25 bitcoin. If we're right and
         you end up getting between 15 to 25 bitcoin over the
         next three years. You're talking about if the price is at
         10,000, that's between 150 and 250,000 dollars for a
         3,599 dollar investment.



          So a portion of everybody's bitcoin that you're mining,
          has to go back in to help buying new equipment so uh
          pool one 50 percent minimum has to go back in, pool
          two, 40 percent, pool three, 30 percent. What does
          that mean? That means that you're gonna end up
          having more and more and more shares in all of the
          pools. So, even though you get started and you end up
          using your days, it doesn't matter 'cuz you're gonna
          end up having shares that still have a thousand days
          attached to them. So, this is pay one time, but get paid
          forever, and ever, and ever, and ever. You're never
          going to run out of shares. And, if you do refer other
          people every time that they make a repurchase, you're
          getting paid again, and again, and again, and again on
          all of those people. That's what's just beautiful about
          all of this.


                                     21
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 22 of 27 PageID: 68




            j.     In or around March 2017, ABEL traveled to New Jersey to

promote the sale of shares in BCN.

            k.     In or around August 201 7, ABEL prepared a video that was

posted on the Internet in which ABEL promoted the sale of shares in BCN and

represented, among other things:

            [W]hat we have done is create a very unique window of
            opportunity for our members um here in America and
            around the world um, we no longer service the United
            States, as she told you that, and she'll explain to you
            guys how to get around that whole process to keep
            yourself uh 100% legit.

            1.     In or around October 2017, WEEKS traveled to Florida to

promote the sale of shares in BCN.

            m.     In or around January 2018, ABEL participated in a recorded

Internet video session, in which ABEL instructed U.S.-based investors how to

use a VPN to access BCN's websites.

             n.    In or around March 2018, ABEL prepared a video and

caused it to be posted on the Internet, promoting BCN, in which ABEL stated,

"we are, what they call in the bitcoin network, too big to fail. . .. It's important

that you understand that. We're too big to fail."

             o.    In or around March 2018,               emailed ABEL an article

addressing U.S. securities regulation. The article stated, among other things:

             In my almost ten years of covering the industry, I've
             come to realize that if an MLM company tries to
             convince you they're not selling securities - then they

                                         22
Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 23 of 27 PageID: 69




         probably are.

         That's because the securities law with respect to MLM
         investment opportunities is pretty clear-cut: MLM +
         passive ROI= security.

   All in violation of Title 18, United States Code, Section 371.




                                     23
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 24 of 27 PageID: 70




               FORFEITURE ALLEGATION AS TO COUNT ONE

      1.    As the result of committing the offense constituting specified

unlawful activity as defined in 18 U.S.C. § 1956(c)(7), as alleged in Count One

of this Indictment, defendants

                          MATTHEW BRENT GOETTSCHE,

                         JOBADIAH SINCLAIR WEEKS, and
                            SILVIU CATALIN BALACI,

shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 98l(a)(l)(C), and Title 28, United States Code, Section 246l(c), all

property, real and personal, that constitutes or is derived from proceeds

traceable to the commission of the wire fraud conspiracy offense, and all

property traceable thereto, including, but not limited to the Specific Property

listed in Attachment A to this Indictment.

                          Substitute Assets Provision

      2.    If any of the above-described forfeitable property, as a result of any

act or omission of the defendant:

      (a)    cannot be located upon the exercise of due diligence;

      (b)    has been transferred or sold to, or deposited with, a third person;

      (c)    has been placed beyond the jurisdiction of the Court;

      (d)   . has been substantially diminished in value; or

      (e)    has been commingled with other property which cannot be

             subdivided without difficulty;

                                        24
  Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 25 of 27 PageID: 71




it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as

incorporated by 28 U.S.C. § 246l(c), to seek forfeiture of any other property of

the defendant up to the value of the above-described forfeitable property.




                                                  A True Bill.




                                        25
Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 26 of 27 PageID: 72




                                 ATTACHMENT A
a.         RBC Wealth Management account number                   in the name of
           Getch Holdings LLC;

b.         RBC Wealth Management account number                   in the name of
           Getch Foundation;

C.         RBC Wealth Management account number               125 in the name of
           Getch Holdings LLC Construction Fund; and

d.         Any and all ownership interest held in the name, on behalf or for the
           benefit of Matthew Goettsche, Gobit LLC and/ or Getch 2021 LLC in
           the assets of any and all corporations, partnerships or other entities,
           and/or their subsidiaries, affiliates and joint ventures, including but
           not limited to:

     i.       Orbesehc Industrial LLC

     ii.      HUT Health LLC

 (collectively, the "Specific Property").




                                            26
Case 2:19-cr-00877-CCC Document 9 Filed 12/20/19 Page 27 of 27 PageID: 73
                                                                            ',
                      CASE NUMBER: . rf:.-- e,z/ .J-11~ Cc c__

                     United States District Court
                       District of New Jersey
                        UNITED STATES OF AMERICA
                                            v.

                      MATTHEW BRENT GOETTSCHE,

                        JOBADIAH SINCLAIR WEEKS,
                         JOSEPH FRANK ABEL, and
                             SILVIU CATALIN BALACI

                                INDICTMENT FOR
                                      18 u.s.c. § 371
                                     18 u.s.c. § 1349
                    AT,,.,, .. '°' ».:n




                    - ----   CRAIGCARPENITO
                          UNITED STATESATI'ORNEY
                                  NEWARK, NEW JERSEY ·

                                     DAVID W. FEDER
                               ANTHONYP. TORNTORE
                                   JAMIE L. HOXCE
                              AS$ISTANT U.S. ATTORNEY
